Citation Nr: 1130282	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-12 525	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 2003.



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction subsequently was transferred to the Veteran's home RO in Atlanta, Georgia.

In his March 2005 notice of disagreement, the Veteran requested a Decision Review Officer (DRO) hearing.  This hearing was scheduled for March 2006.  However, the Veteran requested that it be postponed due to a work conflict in a statement dated earlier in March 2006.  The DRO hearing accordingly was rescheduled for January 2007.  Notice was given to the Veteran via letter dated earlier that month that a decision may be made based on the available evidence if he failed to attend without having submitted a reasonable request for postponement.  This situation appears to have occurred, as there is no evidence that the DRO hearing was convened or that the Veteran once again requested that it be postponed for a valid reason.

The Veteran requested a hearing before a Veterans Law Judge at his local RO in his April 2007 substantive Appeal To Board Of Veterans' Appeals (VA Form 9).  This hearing was scheduled for December 2009.  However, the Veteran requested that it be cancelled and that a decision be made based on the evidence of record in a statement received in November 2009.  The hearing request therefore is considered withdrawn.  See 38 C.F.R. § 20.704(e).

In January 2010, the Board remanded this matter for further development.  Adjudication on the merits now may proceed, as this development has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

As developed previously, the Veteran's claim was characterized as entitlement to service connection for either bilateral ankle tendonitis or bilateral chronic sinus tarsitis.  The Board has recharacterized it more broadly as indicated above for the Veteran's benefit.



FINDING OF FACT

The weight of the evidence does not show that the Veteran currently has a bilateral ankle disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

The Veteran was notified by letter dated in December 2003 of the evidence required to establish service connection, the evidence not of record necessary to substantiate his claim for service connection, and his and VA's respective duties for obtaining evidence.  He was not informed of how VA determines disability ratings and effective dates if service connection is granted, as this letter was sent prior to the holding in Dingess requiring such notification.  

Given this letter, the Board finds that VA's duty to notify has been satisfied.  It fully addressed all notice elements with the exception of the disability rating and effective date elements later mandated by Dingess prior to the initial adjudication by the RO, who in this case also is the AOJ, in February 2004.  Once required, notice of the Dingess elements never was provided.  Service connection is denied herein, however, and hence no disability rating or effective date will be assigned.  The Veteran thus has suffered no prejudice as a result of not having been informed specifically of the Dingess elements.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records.  Private treatment records from Dr. R.B. dated through September 2006 (in response to a request for such records dated through January 2007) additionally were obtained.  No other private treatment records have been obtained.  In this regard, the Veteran was requested via letter dated in April 2010 to identify physicians who had treated him for his ankles from 2007 onward following his statement in his April 2007 substantive Appeal To Board Of Veterans' Appeals (VA Form 9) that he was "seeking further medical care."  No response was received from him.  Finally, no VA treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  

A VA QTC examination was performed in February 2004, while a VA joints examination was performed in February 2007.  Pursuant to the Board's January 2010 remand, another VA joints examination was conducted in June 2010.  The medical examiners who conducted the latter two examinations reviewed the claims file.  Although the medical examiner who conducted the first examination did not review the claims file, the Veteran gave a relatively accurate history regarding his ankles.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that a medical examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the medical examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  He also was interviewed thoroughly regarding his relevant symptomatology at all of the examinations.  After receiving this information, each medical examiner conducted a thorough physical assessment and relevant diagnostic testing.  Each medical examiner also fully documented all of the above actions in detail in an examination report.  As explained below in further detail, these actions resolved all questions necessary to adjudicate the Veteran's claim.  The Board accordingly finds that the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Significantly, neither the Veteran nor his representative has identified any development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for a bilateral ankle disability.  He contends that he began experiencing problems with both of his ankles during service as a result of physical training as well as having to wear combat boots and having to stand on concrete floors for extended periods.  He additionally contends that these problems have persisted since his discharge.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a disability, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

As an alternative to establishing the second and third prongs in Hickson, service connection also may be established if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Noted at the outset is that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

The service treatment records (STRs) reveal that the Veteran had documented ankle pain in January 1984 and November 1998.  A diagnosis was not documented in association with these complaints during service, and no chronic disorder of the ankles is otherwise documented in the record.  To the extent the Veteran had ankle pain during service, as a result of injury or otherwise, it appears such pain and/or injury was acute and transitory in nature.  Indeed, in view of the Veteran's 20 year history of active duty, the Board does not doubt that the Veteran may have twisted his ankles on occasion, etc.  The question is whether a chronic disability of the ankles resulted there from.    

In this regard, the Board notes that securing service connection begins with the preliminary requirement that the Veteran have a current disability or disease.  In this regard, the following evidence is of record.

In his December 2003 claim, the Veteran indicated that he had problems with his ankles hurting.

The Veteran reported suffering from bilateral ankle tendonitis manifested by constant dislocation, pain, soreness, and weakness for 6 years at his February 2004 VA QTC examination.  Upon physical assessment, the general appearance of his ankles was within normal limits.  Dorsiflexion and plantar flexion range of motion was full in each ankle on initial and repeated testing.  X-rays for both the right ankle and the left ankle were within normal limits.  The examiner therefore noted that there was no deformity of the Veteran's ankles.  No diagnosis indeed was made "because there is no pathology to render a diagnosis."

March 2006 treatment records from a private physician Dr. R.B., contain a finding of ankle soreness.  The ankles were determined to be stable upon physical examination.  A form letter dated in March 2006, and completed by Dr. R.B., states that the Veteran was diagnosed with "ankle pain" on February 24, 2004.  The letter further states as follows:  

Though one cannot say precisely how long this condition existed prior to date of diagnosis, it is well known that this type of disability can be present for years prior to becoming symptomatic.  It is my opinion that this condition could have as likely as not been caused or aggravated by the [V]eteran's active duty service time. Please consider this as a service connected disability case. 

In a January 2007 statement, the Veteran reported pain, weakness, and instability related to his ankles.  

The Veteran complained of daily ankle stiffness, pain located on the anterior side of the ankles at the ankle foot joint when doing activities, and swelling of the ankles if he is on his feet all day at his February 2007 VA joints examination.  The examiner noted that the claims file was available and reviewed by the examiner.  The Veteran's reports of having ankle problems in service and thereafter were recounted, and documented in-service complaints of ankle pain were recited.  Physical assessment revealed no tenderness, erythema, or redness.  However, there was pain with walking on the toes.  Dorsiflexion range of motion was beyond full but some limited plantar flexion range of motion testing was found upon initial and repeated testing.  Sensory and strength testing was normal.  X-rays showed no acute osseous abnormality and no significant degenerative joint disease.  A diagnosis of chronic sinus tarsitis, bilateral was rendered.

In his April 2007 substantive Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran stated that he has ankle problems on a daily basis.

The Veteran reported an on and off burning sensation pain localized at the anterior and medial aspects of the ankle at his June 2010 VA joints examination.  The examiner noted that the claims file, including the STRs, was reviewed by the examiner.  The Veteran's reports of having ankle problems in service and thereafter were recounted, and documented in-service complaints of ankle pain were recited.  Upon physical assessment, there was no evidence of tenderness in the sinus tarsi or of swelling, redness, or heat in his ankles.  Dorsiflexion range of motion was normal while plantar flexion range of motion was near normal upon initial and repeated testing.  Instability in the anteroposterior direction was not present.  X-rays were normal.  The examiner thus noted that there were no objective findings and concluded that each ankle was normal.  The examiner did comment that the Veteran had a tiny right plantar calcaneal spur and tiny ossicle at the insertion of the Achilles tendon on the bilateral calcanei, but this did not change the examiner's opinion that the ankles were both normal.  

Based on this evidence, the Board finds that entitlement to service connection for a bilateral ankle disability is not warranted.  The weight of the evidence does not show that the Veteran had such a current disability at any point during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).

No diagnosis was made with respect to his ankles at the February 2004 VA QTC examination because no objective findings of deformity or pathology were found.  Dr. R.B. diagnosed an ankle abnormality, specifically "ankle pain."  Yet "[p]ain alone . . . does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Chronic sinus tarsitis, bilateral, was diagnosed at the February 2007 VA joints examination.  However, this diagnosis lacks probative value because it was not supported by any evidence and was not apparent on the later examination in June 2010.  See Nieves-Rodriguez v. Peak, 22 Vet. App 295 (2008) (holding that a VA medical examination is not entitled to any weight if it contains only data and conclusion without reasoning/rationale).  The February 2007 sinus tarsitis diagnosis was not supported by physical assessment or diagnostic testing substantiating actual underlying pathology.  In this regard, there was no tenderness, erythema, redness, loss of motion, and X-rays showed no acute osseous abnormality and no significant degenerative joint disease.  Moreover, the June 2010 medical examiner additionally concluded that the Veteran's ankles were normal because there were no objective findings, including no evidence of tenderness in the sinus tarsi, upon contemporaneous physical assessment.  

Acknowledgement is given to the bilateral ankle symptomatology described by the Veteran.  He is competent in this regard because he personally experienced the symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  The precise nature of ankle disabilities are inherently difficult to identify by a lay person given the complexities of the musculoskeletal system.  The Veteran does not contend that he was reporting a contemporaneous medical diagnosis related to his ankles.  As discussed above, no such diagnosis of a bilateral ankle disability has been confirmed based on the evidence of record.  It finally is clear for this reason that the Veteran's description of his ankle symptoms has not, as of yet, been used to support a later diagnosis of a bilateral ankle disability worth probative value made by a medical professional.  As such, he is not competent to conclude that he has a disability of the ankles.  

Absent a current chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such a disability with respect to the Veteran's ankles has not been shown by the preponderance of the evidence, as discussed above.  The benefit of the doubt rule thus is not applicable.  Service connection for a bilateral ankle disability further is denied without more, as consideration of the other requirements for each manner of establishing this benefit is unnecessary since doing so would not alter the conclusion reached herein.


ORDER

Service connection for a bilateral ankle disability is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


